Jenkins, J.
1. A purchaser of a negotiable note, although with notice either express or constructive of equities and defenses as between the maker and the original payee, is protected in his title and may recover on it, if he purchased, even without recourse, from one who took it, bona fide and without notice, from the original payee. Civil Code (1910), §4535; Burch v. Pope, 114 Ga. 334 (40 S. E. 227); Weil v. Carswell, 119 Ga. 873 (47 S. E. 217); Wade v. Elliott, 11 Ga. App. 646 (75 S. E. 989); Day v. Rogers, 7 Ga. App. 535 (67 S. E. 279).
2. The court did not err in excluding the testimony complained of, or in 'thereafter directing a verdict for the plaintiff.

Judgment affirmed.


Wade, C. J., and Luhe, J., concur.